Citation Nr: 1724509	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-33 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post-operative bunionectomy of the left great toe.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded these matters in September 2016.  In the Introduction section of that remand, the Board noted that the record consisted of a paper claims file and electronic records located within Virtual VA and the Veterans Benefits Management System (VBMS).  Since the issuance of that remand, the Veteran's claims file has been converted to be completely electronic.  Therefore, the record before the Board at this time consists of only electronic records located within Virtual VA and VBMS.

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board notes that additional relevant evidence, to include additional VA treatment records, was associated with the record following issuance of the supplemental statement of the case, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2016).  However, because the case must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the case following completion of the additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

The Veteran most recently underwent a VA examination in regard to his service-connected left foot disability in July 2012.  In the July 2012 VA examination report, the examiner provides a diagnosis of hallux valgus and notes that the Veteran underwent surgery for the condition in service.  However, later in the examination report, he indicates that the Veteran does not now, nor has he ever had, hallux valgus.  The examiner also did not provide responses to questions asking about the Veteran's symptoms of and history of surgery for the hallux valgus.  As such, the examination report is internally inconsistent and does not include the information necessary to evaluate the Veteran's service-connected left foot disability under the criteria for rating hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Therefore, the July 2012 VA examination report is inadequate for decision-making purposes, and the matter must be remanded so that the Veteran may be provided an adequate examination.

In addition, the July 2012 VA examiner indicated that the Veteran's scar associated with the service-connected left foot disability was painful, but not unstable.  At the January 2017 Board hearing, the Veteran testified that the scar had recently started "getting gooey", suggesting that the scar is now not only painful, but also unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Notes (1) and (2).  Accordingly, there is an indication that the Veteran's scar may have worsened since the most recent examination.  Therefore, a new VA examination is required so that the current severity of the scar associated with the Veteran's service-connected left foot disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Finally, at the January 2017 Board hearing, the Veteran indicated that he sees a private doctor in South Gate, Michigan, for treatment of his service-connected left foot disability.  However, he could not recall that doctor's name at the hearing.  The Veteran also testified that he received vocational rehabilitation services, but did not indicate whether the services were provided by VA or were provided by a private source.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand efforts should also be made to further identify and obtain records from the private doctor in South Gate, Michigan, and from the source that provided his vocational rehabilitation service.

In regard to the Veteran's claim for entitlement to a TDIU, the outcome of the increased rating claim that is remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU claim is inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the increased rating claim must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding, relevant treatment records from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from the private doctor he sees for his service-connected left foot disability in South Gate, Michigan, and in records related to his vocational rehabilitation services.  All attempts to obtain any records so identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  See 38 C.F.R. § 3.159(c)(1).  If the Veteran indicates that the vocational rehabilitation services were provided by VA, then the procedures set forth in 38 C.F.R. § 3.159(c)(2) must be followed in obtaining his VA vocational rehabilitation records.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his status post-operative bunionectomy of the left great toe, to include any associated scars.  The record and a copy of this remand must be made available to the examiner.  The examination must include all physical testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's status post-operative bunionectomy of the left great toe and any associated scars, including but not limited to, whether the related symptoms are severe and equivalent to amputation of the great toe and whether the Veteran's operation included resection of the metatarsal head.  The examiner should also state the number of scars the Veteran has that are associated with the status post-operative bunionectomy of the left great toe and, for each scar, should state whether the scar is painful and/or unstable.

A complete rationale for all opinions must be provided.

3.  After completion of the above, readjudicate the issues on appeal based on a review of the expanded record, including the evidence entered since the supplemental statement of the case.  In so doing, consideration should be given to whether the Veteran is entitled to separate ratings for the status post-operative bunionectomy of the left great toe itself and for any associated scar.  Additionally, consideration should be given to whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




